Citation Nr: 0621823	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need 
for the regular aid and attendance of another person or on 
account of being housebound.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.  
FINDINGS OF FACT

1.  The veteran is not blind or nearly blind, is not a 
patient in a nursing home, and does not have a factual need 
aid and attendance.  

2.  The veteran has a single disability evaluated as 100 
percent disabling, but does not have additional disability 
independently ratable at 60 percent or more; he is not 
permanently housebound by reason of disability.  


CONCLUSION OF LAW

The criteria for SMP, based on need for aid and attendance or 
due to being housebound, have not been met.  38 U.S.C.A. 
§§ 1502, 1520, 1521, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that increased pension benefits are payable 
to a veteran who needs regular aid and attendance.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R.  § 3.351(a)(1).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or if the veteran is a patient in 
a nursing home because of mental or physical incapacity; or 
if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R.  § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities. This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 C.F.R. § 3.351(d).

With respect to aid and attendance, the record does not 
contain any medical evidence indicating the veteran is blind 
or so nearly blind as to meet the criteria set forth in 38 
C.F.R. § 3.351(c)(1), or is a patient in a nursing home 
because of mental or physical incapacity.  This is not in 
dispute.     

The Board must now consider whether there is a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  The report of a September 2003 VA Aid and 
Attendance/Housebound examination provides that the veteran 
was not hospitalized or bedridden and had no major visual 
complaints.  He was able to attend to activities of daily 
living and the needs of nature by himself without assistance.  
The veteran was able to leave his home to attend medical 
appointments and go to church.  He was able to walk to a 
nearby church, two blocks away from his home, with the aid of 
a four-point cane.  This report is found to provide, overall, 
strong evidence against this claim. 

With respect to being housebound, the January 2004 rating 
decision on appeal provides that he has prostate cancer, 
which is rated for pension purposes as 100 percent disabling.  
However, he has no additional disability or disabilities 
independently ratable at 60 percent or more.  

The Board must now consider whether the veteran is 
"permanently housebound" by reason of disability or 
disabilities.  38 C.F.R. § 3.351(d).  However, as noted 
above, the report of the September 2003 VA Aid and 
Attendance/Housebound examination provides that he was able 
to leave his home to attend medical appointments and go to 
church.  This report is found to provide, overall, strong 
evidence against a finding of being "permanently 
housebound".

The veteran himself is not competent to offer medical 
diagnoses or opinions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
he meets the requirements for needing the regular aid and 
attendance of another person or being housebound.  

Overall, the competent medical evidence shows that the 
veteran does not require the aid and attendance of another 
person and is not housebound.  The claim is denied.  


The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2003; a rating 
decision dated in January 2004; and a statement of the case 
dated in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the claim.  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claim on 
appeal.  In this case, the RO has made all reasonable efforts 
to assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

SMP based on a need for the regular aid and attendance of 
another person or on account of being housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


